Exhibit 24.12 July 1, 2010 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 This letter confirms that Ronald Cami and John E. Viola are authorized and designated to sign all securities related filings with the Securities and Exchange Commission, including Forms 3, 4 and 5, on my behalf.This authorization and designation shall be valid for three years from the date of this letter. Very truly yours, /s/ James G. Coulter James G. Coulter 301 Commerce Street, Suite 3300, Fort Worth, TX76102 817-871-4000 T~817-871-4088 F
